                                 Case 10-37371      Doc 721     Filed 01/19/21     Page 1 of 2
Entered: January 19th, 2021
Signed: January 19th, 2021

SO ORDERED
No response or opposition.




                                      IN THE UNITED STATES BANKRUPTCY COURT

                                            FOR THE DISTRICT OF MARYLAND

                                                      (Greenbelt Division)

                                                                  )
          In re:                                                  )   Chapter 11
                                                                  )
          KH FUNDING CO.,                                         )   Case No. 10-37371 (TJC)
                                                                  )
                                      Debtor.                     )
                                                                  )


                                      ORDER FURTHER EXTENDING THE PERIOD
                                        FOR FILING OBJECTIONS TO CLAIMS

                              Upon the Motion1 of the Debtor in the above-captioned post-confirmation Chapter 11

      case for entry of an order extending the period within which the Debtor may object to claims filed in

      the Chapter 11 Case; and it appearing that the relief sought in the Motion and the entry of this Order

      is appropriate; and it appearing that the relief sought in the Motion is reasonable and in the best




      1
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
                    Case 10-37371       Doc 721       Filed 01/19/21     Page 2 of 2



interests of the Debtor, its estate, and its creditors; and no adverse interest being represented; and

sufficient cause appearing therefore, and upon due deliberation given:

               IT IS HEREBY ORDERED THAT:

               1.      The Claims Objection Deadline is enlarged and extended through and

including June 30, 2021.

               2.      This Order is without prejudice to the Debtor’s right to seek further extensions

of the Claims Objection Deadline; and it is further

               3.      This Court shall retain jurisdiction over all matters arising from or related to

the implementation of this Order.

                                               End of Order




                                                      2
